 



EXHIBIT 10.1
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered
into as of the 1st day of March, 2008, by and between Steven Robert Carlson
(“Executive”) and OMP, Inc. a Delaware corporation (the “Company”).
Background
     Executive and the Company are parties to an Employment Agreement entered
into as of March 1, 2005 and amended on or about August 6, 2007 (the
“Agreement”).
     The Executive and the Company wish to make certain changes to the terms of
the Agreement, as set forth below.
     Capitalized terms not otherwise defined herein shall have the meanings set
forth in the Agreement.
     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
Amendments
     1. The Initial Term set forth of Section 1.4 of the Agreement is hereby
extended until the occurrence of an Event of Termination.
     2. The Base Salary specified in Section 2.1(a) of the Agreement is
increased to Five Hundred Thousand Dollars ($500,000) per year or such greater
amount as the Compensation Committee may from time to time determine.
     3. The annual Bonus set forth in Section 2.1(b) is increased to up to
Seventy-Five Percent (75%) of the Base Salary based upon achievement of the
Company and individual targets as set forth in the 2007 Performance Incentive
Plan (the “Plan”) as the Plan may be amended or superseded from time to time or
as otherwise set by the Compensation Committee.
     4. Section 2.1(f) is amended to provide that the Executive shall be granted
non-qualified options to purchase a total of an additional Two Hundred and
Twenty-Five Thousand (225,000) shares of the Company’s common stock pursuant to
the Company’s 2005 Stock Incentive Plan (the “Stock Incentive Plan”).
     Said option to purchase 225,000 shares shall be granted in 2008 on the date
that performance-based options are granted to other senior management employees
and shall have an exercise price of 125% of the fair market value on the date of
grant and shall vest in installments as follows:

 



--------------------------------------------------------------------------------



 



     25,000 shares on the first anniversary date of the grant,
     50,000 shares on the second anniversary date of the grant,
     75,000 shares on the third anniversary date of the grant,
     50,000 shares on the 4th anniversary date of the grant,
     25,000 shares on the 5th anniversary date of the grant,
     Except as so amended, the terms of the Agreement shall be the same as the
terms currently in effect.
     IN WITNESS WHEREOF, the parties execute this Second Amendment as indicated
below.

                Dated: March 3, 2008  /s/ Steven Robert Carlson       Steven
Robert Carlson           

          Dated: March 3, 2008  OMP, INC.
      By:   /s/ Steven A. Garcia         Name:   Steven A. Garcia       
Title:   Chief Financial Officer     

2